Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to the rejection(s) of claim 1 under Liu et al. (U.S. Publication 2019/0147279) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of GAGNON et al. (U.S. Publication 2018/0041736)
ALLOWABLE SUBJECT MATTER
Claims 6, 8 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 10, 12, 15, 17-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (U.S. Publication 2009/0059002) in view of Yen et al. (U.S. Publication 2010/0134627) & GAGNON et al. (U.S. Publication 2018/0041736) 
1, KIM discloses a computer-implemented method, comprising: identifying multiple potential objects of interest (An object is selected/detected amongst a plurality of objects (plurality of Object ID’s 1-2), See Fig. 7-8 & [0032, 0048-0053]) from a camera feed of a source camera (See Camera Layouts of Different Areas, Fig. 1, 7-9 & [0032, 0049]); for each adjacent camera, detecting whether any of the multiple potential objects of interest (An object is selected amongst a plurality of objects (plurality of Object ID’s 1-2), See Fig. 7-8 & [0048-0053]) are identified in an associated camera feed (See Camera Layouts of Different Areas, Fig. 1, 7-9 & [0049]); 
KIM is silent to identifying a number of adjacent cameras along possible travel routes.However, Yen discloses identifying a number of adjacent cameras along possible travel routes.
(Abstract, [0007-0025], [0032-0037, 0045-0048] & Fig. 1-3 discloses a moving path prediction model to facilitate surveillance camera handoff amongst a plurality of cameras during object tracking.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM’s disclosure to include the above limitations in order to maintain object within camera field of view during object movement within a broad field. 
KIM in view of Yen is silent to camera whose feed does not include any potential object of interest, preventing analysis of downstream camera feeds.
However, GAGNON’s [0019 & 0026] discloses camera whose feed does not include any potential object of interest, preventing analysis of downstream camera feeds. ([0019 & 0026] discloses configuring the surveillance camera in sleep mode once subject detection sensor detects no presence of the subject within the limits of the subject detection parameters for at least a non-detection period time period)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM in view of Yen’s disclosure to include the above limitations in order to facilitate power optimization and preservation. 
As to claim 12, KIM discloses a system, comprising: an image recognition system (110, Fig. 2b & [0030-0040]) to, for camera feeds (See Cam 1- Cam 16, Fig. 1) received from cameras (See Camera Layouts of Different Areas, Fig. 1, 7-9 & [0032, 0049]) in a network (Fig. 2a-2b), identify potential objects of interest (An object is selected/detected amongst a plurality of objects (plurality of Object ID’s 1-2), See Fig. 7-8 & [0032, 0048-0053]) from associated camera feeds (See Cam 1- Cam 16, Fig. 1); and a route plotting system to plot a likely route of the multiple objects of interest.
KIM is silent to a camera network analysis device to identify, relative to a source camera, a number of adjacent cameras along possible travel routes; a feed analysis device to, for each adjacent camera, detect whether any potential objects of interest are identified in an associated camera feed; and a route plotting system to plot a likely route of the multiple objects of interest.
However, Yen discloses a camera network analysis device to identify, relative to a source camera, a number of adjacent cameras along possible travel routes; a feed analysis device to, for each adjacent camera, detect whether any potential objects of interest are identified in an associated camera feed; and a route plotting system to plot a likely route of the multiple objects of interest. (Abstract, [0007-0025], [0032-0037, 0045-0048] & Fig. 1-3 discloses a moving path prediction model to facilitate surveillance camera handoff amongst a plurality of cameras during object tracking.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM’s disclosure to include the above limitations in order to maintain object within camera field of view during object movement within a broad field. 
KIM in view of Yen is silent to camera whose feed does not include any potential object of interest, preventing analysis of downstream camera feeds.
However, GAGNON’s [0019] discloses camera whose feed does not include any potential object of interest, preventing analysis of downstream camera feeds. ([0019 & 0026] discloses configuring the surveillance camera in sleep mode once subject detection sensor detects no presence of the subject within the limits of the subject detection parameters for at least a non-detection period time period)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM in view of Yen’s disclosure to include the above limitations in order to facilitate power optimization and preservation. 
As to claim 17, KIM discloses a computer program product for tracking an object of interest, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor, to cause the processor to: identify, by the processor, multiple potential objects of interest (An object is selected/detected amongst a plurality of objects (plurality of Object ID’s 1-2), See Fig. 7-8 & [0032, 0048-0053]) from a camera feed of a source camera (See Camera Layouts of Different Areas, Fig. 1, 7-9 & [0032, 0049]).
KIM is silent to a identify, by the processor, a number of adjacent cameras along possible travel 
However, Yen discloses a identify, by the processor, a number of adjacent cameras along possible travel routes; for each adjacent camera, detect, by the processor, whether any of the potential objects of interest are identified in an associated camera feed; for each adjacent camera whose feed does not include any potential object of interest, identify, by the processor, a second number of adjacent cameras; for each of the second number of adjacent cameras, detect, by the processor, whether any of the potential objects of interested are identified in an associated camera feed;  P201904174US01Page 19 of 21for each of the second number of adjacent cameras whose feed does not include any potential object of interest and plot, by the processor, a likely route of the multiple objects of interest. (Abstract, [0007-0025], [0032-0037, 0045-0048] & Fig. 1-3 discloses a moving path prediction model to facilitate surveillance camera handoff amongst a plurality of cameras during object tracking.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM’s disclosure to include the above limitations in order to maintain object within camera field of view during object movement within a broad field. 
KIM in view of Yen is silent to camera whose feed does not include any potential object of interest, preventing analysis of downstream camera feeds.
However, GAGNON’s [0019] discloses camera whose feed does not include any potential object of interest, preventing analysis of downstream camera feeds. ([0019 & 0026] discloses configuring the surveillance camera in sleep mode once subject detection sensor detects no presence of the subject within the limits of the subject detection parameters for at least a non-detection period time period)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM in view of Yen’s disclosure to include the above limitations in order to facilitate power optimization and preservation. 
As to claim 2, KIM in view of Yen & GAGNON discloses everything as disclosed in claim 1. In addition, KIM in view of Yen & GAGNON discloses further comprising for each adjacent camera whose feed does include a potential object of interest: identifying, for the adjacent camera, a second number of adjacent cameras; for each of the second number of adjacent cameras, detecting whether any of the multiple potential objects of interested are identified in an associated camera feed; and for each of the second number of adjacent cameras whose feed does not include any potential object of interest, preventing analysis of downstream camera feeds during tracking of the multiple potential objects of interest. ([0019 & 0026] discloses configuring the surveillance camera in sleep mode once subject detection sensor detects no presence of the subject within the limits of the subject detection parameters for at least a non-detection period time period)
As to claim 7, KIM in view of Yen & GAGNON discloses everything as disclosed in claim 1. In Yen discloses wherein identifying a number of adjacent cameras along possible travel routes comprises traversing paths to identify possible routes away from the source camera.  (Abstract, [0007-0025], [0032-0037, 0045-0048] & Fig. 1-3 discloses a moving path prediction model to facilitate surveillance camera handoff amongst a plurality of cameras during object tracking.)
As to claim 10, KIM in view of Yen & GAGNON discloses everything as disclosed in claim 1. In addition, Yen discloses wherein the source camera identifies the number of adjacent cameras along possible travel routes. (Abstract, [0007-0025], [0032-0037, 0045-0048] & Fig. 1-3 discloses a moving path prediction model to facilitate surveillance camera handoff amongst a plurality of cameras during object tracking.)
As to claim 15, KIM in view of Yen & GAGNON discloses everything as disclosed in claim 12. In addition, KIM discloses wherein the image recognition system: is located at a remote location from the network of cameras; and analyzes feeds from multiple cameras. (See Fig. 2a)
As to claim 18, KIM in view of Yen & GAGNON discloses everything as disclosed in claim 17. In addition, KIM discloses wherein an object of interest comprises an individual. (Fig. 5, 7-8)
As to claim 20, KIM in view of Yen & GAGNON discloses everything as disclosed in claim 17. In addition, Yen discloses wherein an adjacent camera comprises a camera previously analyzed. (Abstract, [0007-0025], [0032-0037, 0045-0048] & Fig. 1-3 discloses a moving path prediction model to facilitate surveillance camera handoff amongst a plurality of cameras during object tracking.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KIM (U.S. Publication 2009/0059002) in view of Yen et al. (U.S. Publication 2010/0134627) & GAGNON et al. (U.S. Publication 2018/0041736) further in view of WANG (U.S. Publication 2018/0309701)
As to claim 3, KIM in view of Yen & GAGNON discloses everything as disclosed in claim 1 but is silent to further comprising receiving a signal to trigger identification of multiple potential objects of interest from the source camera. 
However, WANG’s Figure 2 & [0051-0070] discloses receiving a signal to trigger identification of multiple potential objects of interest from the source camera.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM in view of Yen & GAGNON’s disclosure to include the above limitations in order to facilitate secure communication with individuals among a group [0004-0008]. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KIM (U.S. Publication 2009/0059002) in view of Yen et al. (U.S. Publication 2010/0134627), GAGNON et al. (U.S. Publication 2018/0041736) & WANG (U.S. Publication 2018/0309701) further in view of Dronge (U.S. Publication 2007/0230744)
As to claim 4, KIM in view of Yen, GAGNON & WANG discloses everything as disclosed in claim 3 but is silent to wherein the signal is an alarm.
However, Dronge’s [0025] discloses wherein the signal is an alarm.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM in view of Yen, GAGNON & WANG’s disclosure to include the above limitations in order to grab varying levels of user attention proportional to situational importance. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KIM (U.S. Publication 2009/0059002) in view of Yen et al. (U.S. Publication 2010/0134627) & GAGNON et al. (U.S. Publication 2018/0041736) further in view of Ye et al. (U.S. Publication 2019/0171905)
5, KIM in view of Yen & GAGNON discloses everything as disclosed in claim 1 but is silent to wherein detecting whether any of the multiple potential objects of interest from the source camera are in an associated camera feed comprises comparing objects of interest from a source camera feed with objects of interest from an adjacent camera feed.
However, Ye’s [0003] discloses wherein detecting whether any of the multiple potential objects of interest from the source camera are in an associated camera feed comprises comparing objects of interest from a source camera feed with objects of interest from an adjacent camera feed.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM in view of Yen & GAGNON’s disclosure to include the above limitations in order to enhance camera hand off capabilities. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KIM (U.S. Publication 2009/0059002) in view of Yen et al. (U.S. Publication 2010/0134627) & GAGNON et al. (U.S. Publication 2018/0041736) further in view of Cheng et al. (U.S. Publication 2006/0077255)
As to claim 9, KIM in view of Yen & GAGNON discloses everything as disclosed in claim 1 but is silent to filtering at least one of the multiple potential objects of interest.
However, Cheng’s [0116] discloses filtering at least one of the multiple potential objects of interest.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM in view of Yen & GAGNON’s disclosure to include the above limitations in order to focus resources on objects and regions of more interest. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KIM (U.S. Publication 2009/0059002) in view of Yen et al. (U.S. Publication 2010/0134627) & GAGNON et al. (U.S. Publication 2018/0041736) further in view of Pohja et al. (U.S. Publication 2005/0096084)
As to claim 11, KIM in view of Yen & GAGNON discloses everything as disclosed in claim 1 but is silent to wherein the source camera sends a notification and data regarding the multiple potential objects of interest from the source camera to the number of adjacent cameras.
However, Pohja’s Fig. 9 & [0072-0086] discloses wherein the source camera sends a notification and data regarding the multiple potential objects of interest from the source camera to the number of adjacent cameras.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM in view of Yen & GAGNON’s disclosure to include the above limitations in order to provide pertinent details surrounding delivered image. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KIM (U.S. Publication 2009/0059002) in view of Yen et al. (U.S. Publication 2010/0134627) & GAGNON et al. (U.S. Publication 2018/0041736) further in view of Hammadou et al. (U.S. Publication 2008/0285797)
As to claim 14, KIM in view of Yen & GAGNON discloses everything as disclosed in claim 12 but is silent to wherein the image recognition system comprises image recognition devices integrated with a respective camera.
However, Hammadou’s [0050] & Fig. 1-11 discloses wherein the image recognition system comprises image recognition devices integrated with a respective camera.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM in view of Yen & GAGNON’s disclosure to include the above limitations in order to provide flexibility in processing location (e.g. scenario wherein central processing hub is busy/overwhelmed). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KIM (U.S. Publication 2009/0059002) in view of Yen et al. (U.S. Publication 2010/0134627) & GAGNON et al. (U.S. Publication 2018/0041736) further in view of Lu et al. (U.S. Publication 2014/0304271)
As to claim 16, KIM in view of Yen & GAGNON discloses everything as disclosed in claim 12 but is silent to wherein the feed analysis device comprises a database of known objects of interest.
However, Lu’s [0040] discloses wherein the feed analysis device comprises a database of known objects of interest.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM in view of Yen & GAGNON’s disclosure to include the above limitations in order to provide object identification for authentication applications. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over KIM (U.S. Publication 2009/0059002) in view of Yen et al. (U.S. Publication 2010/0134627) & GAGNON et al. (U.S. Publication 2018/0041736) further in view of Messely et al. (U.S. Publication 2017/0270689)
As to claim 19, KIM in view of Yen & GAGNON discloses everything as disclosed in claim 17 but is silent to wherein an object of interest comprises a vehicle.
However, Messely’s Abstract, [0002-0030] & Fig. 1-14 discloses wherein an object of interest comprises a vehicle.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM in view of Yen & GAGNON’s disclosure to include the above limitations in order to apply object tracking technics to automotive applications. 
CONCLUSION
No prior art has been found for claims 6, 8 & 13 in their current form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661